418 F.2d 921
Joseph J. TAYLOR, Appellant,v.CALMAR STEAMSHIP CORPORATION, Appellee.
No. 13338.
United States Court of Appeals Fourth Circuit.
Argued December 2, 1969.
Decided January 5, 1970.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Edward S. Northrop, Judge.
Bernard J. Sevel, Baltimore, Md. (Russell Jay Bennett, Baltimore, Md., on brief), for appellant.
David R. Owen, Baltimore, Md. (Semmes, Bowen & Semmes, Baltimore, Md., on brief), for appellee.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The findings of fact are not clearly erroneous. To those findings the district judge applied correct principles of law. Since no other questions are presented, the decision below will be


2
Affirmed.